                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:20-CV-139-FL


 CHRISTOPHER MCKAY,                              )
                                                 )
                        Plaintiff,               )
                                                 )
       v.                                        )
                                                                         ORDER
                                                 )
 EXPERIS US INC. and MANPOWER                    )
 GROUP US INC,                                   )
                                                 )
                        Defendants.              )


       This matter is before the court on its own initiative. Pursuant to Rule 72(a) of the Federal

Rules of Civil Procedure, United States Magistrate Judge Robert T. Numbers, II granted in part

and denied in part plaintiff’s motion to compel September 13, 2021, directing defendants to

supplement certain discovery responses within 14 days, and further directing plaintiff to notify the

clerk and opposing counsel, within seven days of receiving those responses, if plaintiff believes

that defendants’ Rule 30(b)(6) deposition should be reopened. In that event, the magistrate judge

will hold a hearing by videoconference to address plaintiff’s request.

       Where the parties filed summary judgment motions in April 2021, and briefing on such

motions has been stayed pending completion of supplemental discovery in conjunction with

proceedings before the magistrate judge, the court directs refiling of such motions after those

proceedings have concluded, as follows.

       Because supplemental discovery may have bearing on issues raised in the instant summary

judgment motions, the court in its discretion DENIES WITHOUT PREJUDICE such motions (DE




            Case 5:20-cv-00139-FL Document 61 Filed 09/16/21 Page 1 of 2
40, 46), and allows the parties to propose a new deadline for refiling summary judgment motions

after completion of supplemental discovery.

       The parties are DIRECTED to file, within seven days of resolution of the instant discovery

proceedings,1 a joint proposed order, setting forth deadlines for filing renewed summary judgment

motions, if any, as well as deadlines for filing response and reply briefs, if any. With respect to

renewed summary judgment motions, the parties may, but are not required to, provide allowance

for incorporation by reference exhibits previously filed.

       SO ORDERED, this the 16th day of September, 2021.



                                                                       _____________________________
                                                                       LOUISE W. FLANAGAN
                                                                       United States District Judge




1
       The instant discovery proceedings will be deemed complete when:
                1)       seven days have elapsed since defendants supplemented their discovery
                         responses, and plaintiff did not seek to reopen defendants’ Rule 30(b)(6)
                         deposition;
                2)       plaintiff requested the reopening of defendants’ Rule 30(b)(6) deposition, and the
                         magistrate judge denied that request; or
                3)       plaintiff requested the reopening of defendants’ Rule 30(b)(6) deposition, the
                         magistrate judge granted that request, and the additional Rule 30(b)(6) depositions
                         have been conducted;
       whichever occurs first.

                                                        2

           Case 5:20-cv-00139-FL Document 61 Filed 09/16/21 Page 2 of 2
